Citation Nr: 1435999	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  13-25 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for right knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 2000, from September 2002 to December 2002, and from January 2005 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

A video conference hearing was held before the undersigned in June 2014.  The transcript is of record.

The Veteran has raised the issue of entitlement to service connection for a back disability, to include as secondary to arthritis of the right knee, and entitlement to service connection for a hip disability, to include as secondary to arthritis of the right knee.  This issue is not on appeal before the Board; therefore, the proper course of action is to refer it to the RO for appropriate action.


FINDING OF FACT

The Veteran's pre-existing right knee disability was permanently aggravated during active service.  


CONCLUSION OF LAW

The criteria for service connection for arthritis of the right knee have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation by clear and unmistakable evidence in order to rebut the presumption of sound condition.  See also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The language of the regulation at 38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bears the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003.  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for a right knee disorder.  The Veteran contends that his right knee arthritis developed in and was aggravated in service due to running.

In a Report of Medical Examination in April 1984 the Veteran was noted to have an 8 centimeter surgical scar, medial right knee.  The knee had full range of motion without instability or loss of function.  

In a Report of Medical History dated in April 1984 the Veteran reported that his knee was injured playing basketball and that it was operated on in December 1977.  There was surgical correction by medial meniscectomy.  It was reported that there were no problems since.  The examiner noted that the Veteran had synovitis of the right knee in 1976, secondary to a basketball accident.  He was hospitalized for four days in December 1977 for a right medial meniscectomy with good results.  

In a Report of Medical History dated in June 1987 the Veteran was noted to have injured his knee playing basketball and had a medial meniscectomy in December 1977.

A periodic examination report dated in January 1995 indicated that the Veteran had a linear surgical scar on the right knee.  

Treatment records in March 1998 reveal mild osteoarthritis on X-ray.

An April 2000 examination report indicates right knee osteoarthritis.  An April 2000 Report of Medical History indicates right knee arthritis status post medial meniscus repair.  The Veteran was noted to have a torn medial meniscus in December 1977 with surgery on the right knee.  

In August 2002 the Veteran was noted to complain of knee pain and knee/calf swelling (intermittent, occasional).  Treatment notes in August 2002 indicate that the Veteran had moderate to severe osteoarthritis in the right knee on X-ray.

In a Report of Medical History dated in January 2005 the Veteran indicated that he had knee trouble.  It was noted that he had a prior injury and was status post open arthrotomy with excision of medial meniscus.  In another Report of Medical History dated in January 2005 the Veteran was noted to have had a torn meniscus of the right knee in 1975.

A Report of Medical Examination dated in February 2005 indicated that the Veteran had abnormal knees with right knee meniscal tear status post repair.

Treatment notes in February 2005 reveal degenerative changes.  

X-ray in February 2005 revealed medial joint space narrowing and hypertrophic bony changes related to previous medial meniscectomy; mild patellofemoral degenerative changes were present; and there was a question of a small osteochondral loose body posterior to the patella. 

A private treatment record dated in November 2007 indicates exacerbation of the Veteran's right knee pain.

A magnetic resonance imaging (MRI) scan in November 2007 revealed previous medial meniscectomy with extensive resection of meniscus; prominent cartilage thinning and spurring medial with subcortical edema in the tibia and femur at the articular level medially; possible oblique tear far posterior in the lateral meniscus, latetal meniscus otherwise intact; anterior cruciate ligament was torn without significant normal fibers evident along normal course; and small to moderate amount of joint effusion.

Private treatment records reveal diagnoses of degenerative joint disease of the right knee.  

In a statement dated in June 2012 the Veteran reported that he injured his right knee in 1976 and required corrective surgery.  He tore cartilage that was removed in December 1976.  After recovering from the surgery he was able to participate in physical activities without restrictions.  There was no instability in the knee and he was able to pass his military entrance physical in 1984 and enter military service that lasted 22 years.  He indicated that while in service he had to train for and pass physical fitness tests and that he gladly complied with the requirement and became an avid runner.  He reported that he sought medical help for knee pain while on deployment to Kuwait in 2002 and Kosovo in 2005.  He was prescribed ibuprofen for the pain.  He indicated that he developed right hip pain during the Kosvo deployment.  He reported that he assumed that his altered biomechanics due to knee arthritis was affecting his gait and causing the right hip pain.  The Veteran stated that he believed that although some progression of the arthritis was possibly inevitable his efforts to improve his running times for the P.T. test aggravated the injury.  He stated that the arthritis developed during his time in the Army and Army Reserve and was not present when he entered military service.  The Veteran reported that his arthritis in the knee was documented on some of his periodic 5 year physicals as well as family practice visits during his time on active duty.  He reported also being seen by an ER physician while deployed to Kosovo in 2005 for musculoskeletal complaints in the right knee.  The Veteran reported almost daily right knee pain.  He avoided running and chose to swim, bike and do yoga for a morning exercise routine.  He stated that he had no doubt that his almost daily running while in the military aggravated his condition.  

The Veteran was afforded a VA medical examination in July 2012.  The Veteran was diagnosed with right knee pain.  The examiner noted that the Veteran injured his right knee while playing basketball in 1975.  He underwent an open medial meniscectomy for a complete bucket handle tear in 1976.  The ACL was okay.  The Veteran was active and ran 2 to 4 miles most days.  He hiked and completed several marathons.  He swam regularly and in 2008 reported kneeling for hours working on a Boy Scout sled.  He had knee pain.  Evaluation revealed a right lateral meniscus tear and a scope was performed.  He treated occasional knee pain with ibuprofen.  He experienced some swelling with sustained running, standing, or on his feet for long days.  He would occasionally would wear a brace on his right knee.  Diagnostic imaging was noted to not reveal degenerative or traumatic arthritis.  However, x-ray of the knee in August 2002 was noted to reveal moderate to severe degenerative changes of moderate/severe osteophytosis and joint space narrowing.  X-ray in February 2005 was noted to reveal medial joint space narrowing and hypertrophic bony changes related to previous medial meniscectomy; mild patellofemoral degenerative changes; and a question of a small osteochondral loose body posterior to the patella.

The examiner rendered the opinion that the Veteran's right knee condition clearly and unmistakably existed prior to service but was not aggravated beyond its natural progression by an in-service injury, event, or illness.  

The examiner reported that the right knee condition that was status post medial meniscus repair and lateral meniscus repair clearly an unmistakably existed prior to service.  The Veteran denied trauma or injury to his right knee while in the service.  There was no evidence in the claims file for evaluation or treatment for trauma or injury to his right knee.  Aggravation beyond its natural progression of the knee with medial meniscectomy did not occur during service.  Service treatment records consistently remark pre-existing right knee injury and repair.  Reported medical examination dated 2000 regards the lower extremities as "normal" and then described the "abnormal" detail regarding the right knee in the usual fashion explaining the scar, meniscal tear, repair.  It was also noted in his medical record review of systems February 2012 that he denied arthritis.  There was no evidence of a profile for his knee condition to modify his physical fitness testing.  There was no recurrent evaluation or intervention on his right knee condition.  Current x-ray revealed: "minimal evidence of degenerative change.  There is advanced patellofemoral marginal irregularity and both medial and lateral joint compartments show irregularity, greater medial than lateral consistent with degenerative change with or without previous injury.  Large hypertrophs medially.  Some medial condylar irregularity is likely posteriorly as seen on the lateral projection.  No joint effusion or fracture."  The medial and lateral joint compartments that show irregularity, greater medial than lateral are most likely consistent with his previous 2 meniscectomies.  Department of Defense radiology reports were included in the DBQ from March 1998, August 2002, and February 2005.  Natural progression of his right knee medial meniscus repair was noted on entry into the service.  Minimal evidence of degenerative change revealed on current x-ray represent that the same pathology was most likely from the Veterans previous meniscectomy laterally and medially.  The examiner noted that one could anticipate that his affected joint would acquire degenerative changes over time under normal conditions.  He has been able to perform his daily and recreational activities that demand impact and torsion on the affected joint and is able treat conservatively. 

The report of the July 2012 x-ray reveals findings of views of left knee limited and show minimal evidence of degenerative change.  There is advanced patellofemoral marginal irregularity and both medial and lateral joint compartments show irregularity, greater medial than lateral consistent with degenerative change with or without previous injury.  Large hypertrophs medially.  Some medial condylar irregularity is likely posteriorly as seen on the lateral projection.  No joint effusion or fracture. 

In a statement dated in September 2013 the Veteran reported that he disputes the interpretation of an x-ray taken at the VA in July 2012 which he reports contains contradictory language stating that there are large hypertrophs medially and advanced patellofemoral marginal irregularity but minimal evidence of degenerative change.  The Veteran reports that this x-ray report contradicts itself and early reports of radiographs taken on his right knee while on active duty.  He references earlier radiographs that report osteoarthritis.  The Veteran indicated that he had continued knee problems since service and surgery in 2007, less than a year after retirement from Active Army Reserve in December 2006.  The Veteran continued to note that review of his physical examinations and radiographs during his 22 year active and reserve Army career demonstrate the development and progression of right knee arthritis which he directly attributes to the training necessary to participate in bi-annual PT tests that included a two mile run.  He indicated that he was treated while on active duty with ibuprofen for knee swelling and pain due to the training.  The Veteran reported that his original physical in April 1984 revealed an 8 centimeter surgical scar but a full range of motion without loss of function.  He also reported that his physical in June 1987 reported that his right knee was status post medial meniscectomy with full function.  The Veteran disputed the VA examination's report that he had a full range of motion as range of motion was not tested and he did not have a full range of motion.  The Veteran noted that the examiner in February 2012 reported that he had positive crepitus on flexion and extension of the right knee.  The Veteran stated that this is a finding associated with arthritis which was not present on his military entrance physical and can therefore be attributed to being aggravated by his active military service.  The Veteran reported that this separation physical of April 2000 when transitioning from active duty to the reserves indicated that his had right knee arthritis.  He reported that this did not exist when he entered active military service.  The Veteran reported that records that he submitted to VA included hard copy x-rays of his knee and that subsequent copies requested from VA do not include the hard copy x-rays.  The Veteran continued to describe his current knee disorder symptoms.  The Veteran noted that a loose body was detected while on active duty on a radiograph in February 2005 that contributed or aggravated his knee condition.  A loose body was found at the time of arthroscopic surgery in December 2007, less than a year after retiring from the Active Army Reserve.  The Veteran argues that this is sufficient evidence to satisfy the policy of reasonable doubt that military service aggravated his knee condition.

A VA medical opinion was obtained in March 2014.  The examiner opined that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The rationale was that the Veteran injured his right knee in 1975 when playing basketball.  He underwent a medial meniscectomy and afterwards continued to be active.  In 2007 the Veteran's right knee was aggravated by prolonged kneeling while working on a Boy Scout sled and in December 2007 the Veteran underwent arthroscopy that showed right knee lateral meniscus tear with osteochondral loose body lateral gutter, and grade 4 chondromalacia.  Afterwards he was able to continue with the same recreational activities.  He denied trauma or injury to his right knee while in service.  There was no evidence in the claims file for evaluation or treatment for trauma or injury to his right knee.  X-rays of the right knee in March 1998 showed evidence of osteoarthritis.  X-ray of the right knee in February 2005 showed no acute fracture or dislocations.  There was medial joint space narrowing secondary to previous medical meniscectomy.  There was a small 3 millimeter bony density behind the patella that could be a small osteochondral body.  The examiner rendered the opinion that the it is less likely as not that the Veteran's possible 3 millimeter osteochondral body represents an aggravation of a previous knee injury by his period of service.  The rationale provided was that the post health deployment assessment dated in March 2005 for deployment from January 2005 to March 2005 indicated no profiles and was checked no for stiff or swollen joints.  There were no other injuries to his right knee noted during his period of service and there was no evidence then for aggravation of a previously known right knee condition.  The examiner noted that it is very unlikely that the Veteran had acquired a 3 millimeter osteochondral body in his right knee after seven weeks of service, without any report of injury during that time.  His right knee condition clearly existed before his period of service, with the development of arthritic changes and loose body related to previous arthritis.  Evidence of osteoarthritis was clearly present back to 1998.

A June 2014 x-ray interpretation reported that the right knee revealed advanced arthritis with medial compartment narrowing and mild genu varus deformity.  Marginal osteophytes along the medial joint line.  Patellofemoral arthritis with joint space narrowing and osteophyte formation.  Normal location of the patella without dislocation or discrete fracture.  Enthesophyte formation of the superior patella is suggestive of mild patellar tendinopathy.  Chronic appearing calcified ossicle near the anterior aspect of the tibial plateau.  Calcified fabella.  Normal proximal fibula.  No obvious knee effusion. 

Review of the claims file reveals that the Veteran is a radiologist (medical doctor).

At a hearing before the undersigned in June 2014 the Veteran reported that during periods of intense physical training in service he would have knee pain and he was prescribed ibuprofen to treat the pain.  He indicated that as a physician he self-treated in service.  He reported that during a pre-deployment physical in September 2002 he had knee x-rays.  He had swelling in his knee and leg at that time.  X-ray revealed arthritis.  The Veteran reported that he was a radiologist.  He had a Bachelor's degree in chemistry and obtained a medical degree.  After his transitional internship he completed four months in radiology training and worked as a diagnostic radiologist in the Army for two years.  Thereafter he did a fellowship in interventional radiology.  The Veteran reported that since a 1977 arthrotomy his knee progressed from having a defect without arthritis, when he entered service.  The Veteran indicated that it was a permanent disability and that he would be needing a knee replacement, probably within a few years.  The Veteran stated that the running on active duty aggravated his knee problems beyond the natural progress in a permanent way.  The rationale provided by the Veteran was that the radiographic record showed a progression of arthritis, beginning from no arthritis, when he entered service, to the last read interpretation stating advanced arthritis of the right knee.  The Veteran reported the July 2012 x-ray report did not differentiate when it started talking about the right knee.  He had the report reread by a musculoskeletal radiologist who found advanced arthritis of the right knee with medial compartment narrowing and mild genu varus deformity, marginal osteophytes along the medial joint line, patellofemoral arthritis with joint-space narrowing and osteophyte formation, normal location of the patella without dislocation or discrete fracture, enthesopohyte formation of the superior patella, suggestive of mild patellar tendinopathy, chronic appearing calcified ossicle, near the entry aspect of the tibial plateau, calcified normal.  The Veteran reported that a 1998 x-ray report showed mild osteophytosis.  Then in August 2002 moderate to severe degenerative changes, multiple views of the knees demonstrate osteophytosis and joint-space narrowing.  He indicated that his condition was aggravated by the running that he did in service.  When asked about his running outside of service, the Veteran indicated that he did not run as intensely but that he still had to pass the PT test every six months.  The Veteran stated that he had arthritis since 1998 when he was on active duty.  

In a statement dated in June 2014 the Veteran again asserted that he believed that his right knee condition developed during his 22 years of active and reserve military service and that although a pre-existing condition did exist of a medial meniscectomy, there was no arthritis when he entered into active military service.  He reported that the arthritis developed during active service and was aggravated by the physical training required.  

The Board finds that entitlement to service connection for arthritis of the right knee is warranted.  Examinations prior to entrance to active service reveal that the Veteran injured his right knee and underwent a medial meniscectomy.  As such, the Veteran had a knee disability that pre-existed active service.  However, service treatment records reveal that the Veteran was first diagnosed with arthritis of the right knee during active service in March 1998.  Post service treatment records and VA medical examinations reveal that the Veteran has been diagnosed with arthritis of the right knee.  The Veteran has competently and credibly reported that the symptoms of his right knee disability worsened during service.  In addition, the Veteran, as a radiologist, has competently opined that his right knee disability was permanently aggravated by his active service.  As such, the Board finds that the evidence is at least in equipoise that the Veteran's pre-existing right knee disability was permanently aggravated by active service.  Lastly, the Board notes that the Veteran was not noted to be diagnosed with arthritis of the right knee prior to active service and was first diagnosed with arthritis during active service after many years in service.  Therefore, entitlement to service connection for arthritis of the right knee is granted.  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for arthritis of the right knee is granted.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


